Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Bayardo (US PGPub 20040267756), in view of Lee (US PGPub 20130014093), in view of Kazami (US Patent 6321204), in view of Pitts (US PGPub 20100228835), in view of Lin (US Patent 7657832) and further in view of Willard (US PGPub 20120109806) failed to disclose: a system for a compliance and testing framework for software development, comprising: a computing device comprising at least a processor and a memory; an indexing service comprising a first plurality of programming instructions stored in the memory and operable on the processor of the computing device, wherein the first plurality of programmable instructions, when operating on the processor, cause the processor to: create a dataset by processing and indexing source code of a project provided by a developer; perform a code audit using automated analysis using a distributed computational graph comprising at least a plurality of network-addressable processors and memories operating on a plurality of network-connected computing devices, the distributed computational graph collectively maintaining a distributed computational graph and a plurality of interfaces for accessing the functionality thereof across a network, on the indexed source code; store results from the code audit in the dataset; gather additional information relating to a project; store the additional information in the dataset; and store the dataset into memory; and an enforcement module comprising a second plurality of programming instructions stored in the memory and operable on the processor of the computing device, wherein the second plurality of programmable instructions, when operating on the processor, cause the processor to: retrieve a software asset from the database for compliance verification, wherein the software asset is a portion of code; retrieve metadata from the additional information, wherein the metadata pertains to the software asset; retrieve rules and obligations relating to the software asset using the metadata from a rules database; automatically confirm the compliance of the software asset according to the rules and obligations; produce a compliance recommendation for any non-complaint part of the software asset; forward any non-automatically verifiable rule and obligation to an enforcement queue; receive a manual recommendation and an approval or disapproval regarding the any non-automatically verifiable rule and obligation; and store the results of the compliance verification, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Bayardo, Lee, Kazami, Pitts, Lin and Willard discloses of a system for a compliance and testing framework for software development, comprising: a computing device comprising at least a processor and a memory; an indexing service comprising a first plurality of programming instructions stored in the memory and operable on the processor of the computing device, wherein the first plurality of programmable instructions, when operating on the processor, cause the processor to: create a dataset by processing and indexing source code of a project provided by a developer; perform a code audit using automated analysis using a distributed computational graph comprising at least a plurality of network-addressable processors and memories operating on a plurality of network-connected computing devices, the distributed computational graph collectively maintaining a distributed computational graph and a plurality of interfaces for accessing the functionality thereof across a network, on the indexed source code; store results from the code audit in the dataset; gather additional information relating to a project; store the additional information in the dataset; and store the dataset into memory; and an enforcement module comprising a second plurality of programming instructions stored in the memory and operable on the processor of the computing device, wherein the second plurality of programmable instructions, when operating on the processor, cause the processor to: retrieve a software asset from the database for compliance verification, wherein the software asset is a portion of code; retrieve metadata from the additional information, wherein the metadata pertains to the software asset; retrieve rules and obligations relating to the software asset using the metadata from a rules database; automatically confirm the compliance of the software asset according to the rules and obligations; produce a compliance recommendation for any non-complaint part of the software asset.
Individually, Bayardo teaches that the present invention generally relates to a method, system and program product for sharing source code over a network. Specifically, the present invention allows source code to be shared, indexed and retrieved over a computer network such as a peer-to-peer network. The source code will then be selectively indexed, and a notification about the availability of the source code will be communicated to the other nodes in the network.
Lee teaches there is provided a code inspection executing system for performing the code inspection of ABAP source codes according to the present invention includes an ABAP source codes grammar analyzer for analyzing the ABAP source codes as an abject of code inspection in terms of vocabulary, syntax, and signification thereof and storing analysis results in an abstract syntax tree and a data structure of a symbol table
Kazami teaches that the project management database stores data related to project codes, project titles, large business operation classifications, medium business operation classifications, business operation codes, event codes, scheduled dates, performed dates, instructors, persons in charge, purposes, targets, results, and result decisions.
Pitts teaches that said cache apparatus comprising: a storage memory for storing a dataset associated with the cache apparatus and a cache memory for storing data from the dataset and other data to be transmitted in responding to said network file-services-protocol requests, said storage memory storing said one dataset.
Lin teaches that the process of determining whether a document conforms to an associated set of rules is known as validation. For XML or SGML documents, this can include determining whether the document is "well-formed"--that is, whether the document conforms to the rules set out in the appropriate specification (and is therefore a legal markup language document)--and whether the document is "valid", conforming to the rules specified by a document type definition or schema associated with the document. If a document fails to conform to a set of rules, it is because at least one aspect of the document fails to conform to at least one rule. A computer program validating a document may inform a user of the non-conforming aspect, and of the rule that is violated, so that the user has the necessary information to devise a correction for the document.
Willard teaches that the communication may also indicate that further noncompliance with the rules may result in the recommendation of another action, such as an audit. Such communication may require the beneficiary to provide an explanation of the suspect pattern or face suspension of benefits. The suspension may be immediate, or may take place over a time period. Machine learning may be used to determine whether the level of noncompliance with the rules is within the range of acceptable noncompliance. This may include receiving feedback relating to an accuracy of the determination of ineligibility of the beneficiary, accessing the feedback prior to generating a subsequent request for the action, and analyzing the feedback to improve the accuracy of the subsequent request for the action. The feedback may be indicative of the accuracy of a prior recommended action. The requested action may, for example, be to generate a recommendation to audit the beneficiary. A person of skill in the art will appreciate that additional recommendations and/or actions may be generated by the system 10 as a result of a detected pattern, such as, for example, sending a warning communication to the beneficiary, or a request that the beneficiary contact the agency to provide an explanation for the suspect pattern as included in the scope of the present invention. The operation may then terminate at Block 236.
However, the prior art, Bayardo, Lee, Kazami, Pitts, Lin and Willard failed to disclose the following subject matter such as “forward any non-automatically verifiable rule and obligation to an enforcement queue; receive a manual recommendation and an approval or disapproval regarding the any non-automatically verifiable rule and obligation; and store the results of the compliance verification”
Claim 11 is the method claim, similar to the claim 1. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193